UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 30, 2010, 182,290,243 of the registrant’s common shares of beneficial interest are outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 on Form 10-Q/A to Vornado Realty Trust’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, filed with the Securities Exchange Commission on August 3, 2010 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q, as required by Rule 405 of Regulation S-T. Exhibit 101 to this Amendment No. 1 provides the following items from the Form 10-Q formatted in XBRL (Extensible Business Reporting Language): (i) the Unaudited Interim Consolidated Balance Sheets; (ii) the Unaudited Interim Consolidated Statements of Income; (iii) the Unaudited Interim Consolidated Statements of Changes in Equity; (iv) the Unaudited Interim Consolidated Statements of Cash Flows; and (v) Notes to the Unaudited Interim Consolidated Financial Statements. No changes have been made to the Form 10-Q other than as described above. This Amendment No. 1 speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 Item 6. Exhibits Exhibits required by Item 601 of Regulation S-K are filed herewith or incorporated herein by reference and are listed in the attached Exhibit Index. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VORNADO REALTY TRUST (Registrant) Date: August 23, 2010 By: /s/ Joseph Macnow Joseph Macnow, Executive Vice President - Finance and Administration and
